Citation Nr: 1638045	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-25 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for prostate cancer, status post prostatectomy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1962 to June 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  In June 2016, a Central Office hearing was held before the undersigned in Washington, DC; a transcript is in the record.  From the date of the hearing, the record was held open for 30 days; in July 2016, the Veteran's representative (on the Veteran's behalf) submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2015).

The issue of entitlement to recognition of the Veteran's son (K.W.J.) as a helpless child was raised by the record (at the June 2016 hearing), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Thus, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board finds that further development is needed for VA to fulfill its duties under the Veterans Claims Assistance Act of 2000 (VCAA).

The Veteran states that his prostate cancer is related to his military service, either on a direct basis or as a result of exposure to herbicides therein.  [In-service exposure of the Veteran to herbicides has not been confirmed at this time.]

The Veteran's service treatment records do not note any reports, findings, diagnosis, or treatment of prostate cancer.  However, such records do note the following pertinent findings: urinary frequency and burning, an enlarged and tender prostate, and an impression of prostatitis was rendered in June 1971.  Three days later, the Veteran was noted to be doing quite well with "only mild dysuria now."  One day later, at his June 1971 service separation examination, the following was noted: "Recent episode urinary infection has cleared under Rx."

The Veteran's service personnel records document that he served aboard the USS Holland from November 1963 to November 1965, aboard the USS Orion from November 1965 to November 1968, and aboard the USS Sample from November 1970 to June 1971.  He states that he was exposed to lead paint and asbestos while serving aboard the USS Holland and the USS Orion.  He also states that he manned a .50 Caliber Machine Gun battle station on deck the USS Sample while stationed off the coast of Vietnam and was exposed to airborne herbicides in this capacity.

VA's list of "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents" does not include the ships noted above in any category.  In February 2011, the National Personnel Records Center (NPRC) confirmed the USS Sample was in the official waters of Vietnam from September 17, 1970 to September 27, 1970 [prior to the Veteran's service aboard this ship], but was "unable to determine whether or not this Veteran served in the Republic of Vietnam....the record provides no conclusive proof of in-country service."

Post-service private treatment records document that the Veteran was diagnosed with prostate cancer through biopsy in December 2008 and underwent a radical prostatectomy in February 2009.  In a January 2011 statement, the Veteran's private urologist (Dr. Singh) noted that the Veteran had been under his care since 1998.  A July 2016 private treatment record from Dr. Singh reiterated that the Veteran had been under his care since 1998 "when he was referred for elevated PSA.  He was already having voiding symptoms secondary to BPH [benign prostatic hyperplasia] and was on Flomax."  On remand, all pertinent treatment records from any private providers (to include any records from Dr. Singh since 1998) should be obtained.

At his June 2016 hearing, the Veteran testified that, following his active duty service in the Navy, he had Reserve service in the Army National Guard of Virginia from 1974 to 1987.  [On remand, all service treatment records from his Reserve service must be obtained.]  He denied any exposure to nuclear radiation in service.  He testified that when he served aboard the USS Sample, it did enter the inland waters of Vietnam (including the Gulf of Tonkin and the Mekong River), but he did not note any service in the Mekong River Delta [which is classified as an inland waterway - see VBA Manual M21-1, IV.ii.1.H.2.a].  He also testified that, while he remembered being close enough to view the shoreline of Vietnam from the deck of the USS Sample, this ship did not make port in Vietnam while he was aboard, and he did not personally have occasion to go ashore in Vietnam for any reason.  He further testified that he had been having problems with urination (and an enlarged prostate) beginning in active service and ever since his active service, and that he had been seeing a private doctor since the early 1980s.

On remand, the Veteran should be afforded a urology examination with a medical opinion addressing whether his prostate cancer may have been caused or aggravated by any incident of his military service (with consideration of the pertinent findings documented in his service treatment records as well as his testimony regarding continuity of urinary symptoms since service).

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should request, through official sources (to include the Veteran's Reserve unit), all available treatment records for the Veteran's Reserve service in the Army National Guard of Virginia from 1974 to 1987.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran must be so notified.

2. The AOJ should ask the Veteran to identify the provider(s) of any additional records (which are not already associated with the record), evaluations or treatment he has received for his prostate cancer, and to provide all releases necessary for VA to obtain any private records of such evaluations or treatment.  The AOJ should obtain for the record complete records of all such evaluations and treatment from all providers identified, to specifically include from Dr. Singh (dating since 1998).  If any records requested are unavailable, the reason must be explained for the record.  [If the Veteran does not provide the requested releases so that VA may obtain the records, the AOJ must request that the Veteran obtain such records himself and provide them to VA.]

3. The AOJ should arrange for a urology examination of the Veteran to ascertain the likely cause of his prostate cancer.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide an opinion that responds to the following:

Please identify the likely cause for the Veteran's prostate cancer.  Specifically, is it at least as likely as not (defined as a 50% or better probability) that such disability was incurred in, related to, or caused by any incident of the Veteran's military service (taking into account the pertinent findings documented in his service treatment records as well as his testimony regarding continuity of urinary symptoms since service)?

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, citing to relevant evidence, supporting factual data, and medical literature, as appropriate.

4. The AOJ should then review the record, ensure that all development sought is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claim on appeal for service connection for prostate cancer.  If such claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

